Title: To Thomas Jefferson from Lewis Littlepage, [21 November 1801]
From: Littlepage, Lewis
To: Jefferson, Thomas


Sir,
[21 Nov. 1801]
Be pleased to accept my thanks for the invitation with which you have honored me, but as I find nothing can be done in my pecuniary affairs here, I must proceed to Philadelphia while I have the means of so doing, as my monied friends and Agents in England made a strange blunder with respect to our Stocks, and I cannot draw from this place on London.—I shall set out tomorrow morning and regret that the state of my health will not permit me to assure again of the high respect with which I have the honor to be,
Sir, your most devoted Servant
L. Littlepage.
